IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20841
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DIANA KATHY OJEVICH, also known as
Dirty Diana, also known as Dirty D,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-285-2
                      --------------------
                          July 2, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Diana Kathy Ojevich has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Ojevich was provided

with a copy of counsel’s Anders motion and brief but has not

filed a response.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20841
                                -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.